DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 30, 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 3, 5-14, 17, and 19-21 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, claim 1 recites the limitation “the alloy” in line 11 and line 14. There is insufficient antecedent basis for these limitations in the claim.  For purposes of examination, “the alloy” is presumed to be “the aluminum alloy”, for which there is antecedent basis.

Regarding claims 3 and 5-7, claims 3 and 5-7 recite the limitation "The alloy" in their respective line 1s and “the alloy” in their respective line 2s.  There is insufficient antecedent basis for these limitations in the claims.  For purposes of examination, “The alloy” and “the alloy” are presumed to be “The aluminum alloy” and “the aluminum alloy” respectively, for which there is antecedent basis.

Regarding claims 8-10, claims 8-10 recite the limitation "The alloy" and “the alloy” in their respective line 1s.  There is insufficient antecedent basis for these limitations in the claims.  For purposes of examination, “The alloy” is presumed to be “The aluminum alloy” and “the alloy” is presumed to be “the aluminum alloy”, for which there is antecedent basis.

Regarding claim 11, claim 11 recites the limitation "The alloy" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, “The alloy” is presumed to be “The aluminum alloy” and “the alloy” is presumed to be “the aluminum alloy”, for which there is antecedent basis.

Further regarding claims 3, 5 and 7-11, claims 3, 5 and 7-11 are further rejected for their incorporation of the above due to their dependencies on claim 1.

Further regarding claim 6, claim 6 is further rejected for its incorporation of the above due to its dependencies on claims 1 and 5

Regarding claim 12, 
Regarding claims 17 and 19-21, claims 7 and 19-21 recite the limitation "the alloy" in their respective line 2s.  There is insufficient antecedent basis for this limitation in the claims.  For purposes of examination, “the alloy” is presumed to be “the aluminum alloy” respectively, for which there is antecedent basis.

Regarding claims 13 and 14, claims 13 and 14 are rejected for their incorporation of the above due to their dependencies on claim 12.

Further regarding claims 17 and 19-21, claims 17 and 19-21 further rejected for their incorporation of the above due to their dependencies on claim 12.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 5-14, 17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Holme et al. (“Preferential Grain Etching of AlMgSi(Zn) Model Alloys”), originally of record in the non-final rejection dated January 09,2020, hereinafter Holme, as evidenced by Nedal Aluminium (“Alloy Data Sheet EN-AW 6060 [AlMgSi]”), hereinafter Nedal, originally of record in the non-final rejection dated December 21, 2020.

Regarding claims 1, 3, 5-7, 12-14, 17, and 19-21, Holme teaches samples of AlMgSi alloy without preferential grain etching during etching prior to anodizing (Abstract) that are extruded and comprise in weight percent: 0.6% Mg, 0.5% Si, 0.2% Fe, 0.01% Mn, 0.01% Cu and 0.03% Zn (Pg. C424 Right Col [2]; ratio of Cu/Zn is 0.33), the remainder as evidenced by Nedal of AlMgSi alloy is max 0.05 wt.% Cr, max wt. % 0.10 Ti, others each max 0.05 wt. % total prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select the proportions of Holme, and where the claimed amounts do not overlap with the prior art, but are merely close (MPEP 2144.05 I).
Further regarding the limitations of Cu over 0.0125 wt.% to be within the claimed range (i.e. potentially 0.0125001 wt.%) and Zn over 0.03 wt.% to be within the claimed  range (i.e. potentially 0.03001 wt.%), a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close, and the proportions are so close that prima facie one skilled in the art would have expected them to have the same properties (MPEP 2144.05 (I)).  As evidence of this, the applicant’s own data shows that 0.01 wt.% Cu and 0.03 wt.% Zn indeed have the desired properties of the claimed invention (Remarks filed May 27, 2021 Table and Figure on Pg. 11). In addition, all gloss values in the graph are within the range claimed in claim 1.  Furthermore, the claim set filed on May 31, 2018 allowed for values of Cu at minimally greater than 0.005 wt% Cu and minimally greater than 0.025 weight % Zn (claim 1) that resulted in the claimed gloss value (claim 12) (establishing a prima facie case of obviousness where one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that these values would produce the desired gloss values (MPEP 2144.05 I)).  Therefore, the extremely minor difference between the prior art of record and the present claim limitations for Cu and Zn is not expected to yield different properties, absent an objective showing of unexpected results or criticality. 


Regarding claims 8-10, Holme as evidenced by Nedal, teaches each of the limitations of claim 1, as discussed above and further teaches an AlMgSi alloy that comprise in weight percent: 0.6% Mg, 0.5% Si, 0.2% Fe, 0.01% Mn, 0.01% Cu and 0.03% Zn (Pg. C424 Right Col [2]; which fall within applicants’ claimed proportions (MPEP 2131.03 I).  Holme does not specifically teach the alloy comprises 0.22-0.47 wt.-% Fe, and 0.03-.0.06 wt.-% Mn and 0.3-0.50 wt.-% Mg.  
Holme does teach 0.6% Mg, 0.2% Fe, and 0.01% Mn (Pg. C424 Right Col [2]).  These values are extremely close to those claimed, therefore, the values are prima facie obvious over the range claimed in claims 8-20.  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close, the proportions are so close that prima facie one skilled in the art would have expected them to have the same properties (MPEP 2144.05 (I)).  A difference of 0.1 wt.% Mg, 0.02 wt.% Mn and a rounding allowable value of Fe in wt.% (0.2% vs 0.22%) is not expected to yield different properties, absent an objective showing of unexpected results or criticality.

Regarding claim 11, Holme as evidenced by Nedal, teaches each of the limitations of claim 1, as discussed above.  Holme does not specifically teach made from Zn-containing aluminum alloy scrap having different Zn concentrations.  
However, once the scraps are melted, combined and extruded there would be no patentable distinction between the produced product of Holme and the claimed product, “made from Zn-containing aluminum alloy scrap pieces having different Zn concentrations” are product by process limitations.  Product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113).

Response to Arguments
Applicant’s drawings, filed November 01, 2021, with respect to drawing objections have been fully considered and are persuasive.  The drawing objections of June 30, 2021 has been withdrawn. 

Applicant’s claim amendments, filed November 01, 2021, with respect to 35 U.S.C. 112 rejections have been fully considered and are persuasive.  The 35 U.S.C. 112 rejections of June 30, 2021 has been withdrawn.  New 35 U.S.C. 112(b) rejections have been made, as detailed above.

Applicant's arguments filed November 01, 2021 have been fully considered but they are not persuasive, regarding the 35 U.S.C. 103 rejections of June 30, 2021.

prima facie case of obviousness where one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that these values would produce the desired gloss values (MPEP 2144.05 I)).

Applicant attempts to rely on the graph reproduced in their Remarks to support that 0.0125% Cu causes a difference in gloss. However, as noted previously in the applicants Remarks of May 27, 2021, applicant admits that the graph is based on only four data points (Cu at 0.00, 0.01, 0.02 and 0.03%) (Pg. 11).  Thus, there is no data presented for 0.0125% Cu, therefore, the graph merely proposes one possible gloss value at 0.0125% Cu and 0.03% Zn.  There is no objective evidence provided as to how the gloss values vary at values intermediate to those shared in the extracted Table in the May 27, 2021 remarks (Pg. 11).  As such, there is no clear, unambiguous evidence that has been provided that a skilled artisan would not expect an alloy with the ranges of Holmes to have the same properties as that claimed by applicant.  Further applicant’s specification (Pg. 11 [4]) itself teaches that for the desired reduced gloss as defined in the claims that Cu can be reduced as low as possible, even below 0.010 wt%, to also help with corrosion.  Furthermore, all gloss values in the graph are within the range claimed in claim 1.  The applicant has not met their burden that the differences in results are of statistical 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        



/Adam Krupicka/Primary Examiner, Art Unit 1784